—Appeal by the de*602fendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered July 22, 1996, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Buchter, J.), of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant uttered incriminating statements after a detective told one of the defendant’s relatives that the defendant was being arrested for “gunpoint robbery”. It is apparent that the detective’s statement could not reasonably be construed as one likely to elicit an incriminating response (see, Rhode Is. v Innis, 446 US 291; People v Huffman, 61 NY2d 795, 797). Thus, we conclude that the record supports the hearing court’s determination that the statement was spontaneously uttered and voluntary (see, People v Zanders, 241 AD2d 531; People v McAdoo, 166 AD2d 674, 675).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Copertino, J. P., Thompson, Sullivan and Friedmann, JJ., concur.